Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered July 25, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilty plea was entered knowingly and voluntarily. Moreover, he specifically stated that he was withdrawing all motions, pending and decided, and that he understood that, as a condition of his plea, he would be unable to appeal any of the rulings of the court with respect to pretrial motions and hearings. Thus, we find that the defendant knowingly and voluntarily waived his right to seek appellate review of the denial of his suppression motion (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Roberts, 152 AD2d 678; People v Andrews, 146 AD2d 787).
The defendant received the sentence which he had been promised and thus he will not now be heard to complain that it is excessive (see, People v Brown, 153 AD2d 754; People v Green, 151 AD2d 693; People v Kazepis, 101 AD2d 816). In any event, under the circumstances of this case, we find that the sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Brown, O’Brien and Ritter, JJ., concur.